Chiee Justice Gabbert
delivered the opinion of the court.
Counsel for plaintiff in error urge that the judgment of the trial court should be reversed for the following-reasons: “First, that the act in question, if the commit*50tee therein provided for be regarded as a joint committee of the senate and house, is void as in conflict with article III of the Constitution of Colorado, in that the duties and powers attempted to be imposed and conferred upon said committee are executive and not legislative in character ; second, that said act, if regarded as creating not a legislative committee, but an executive board or commission, is void as in conflict with section 8 of article Y of the Constitution of Colorado.” In considering these propositions it is therefore only necessary to determine, and all we do determine, is whether the duties imposed and powers conferred upon the committee by the act are executive. If they are, then on the authority of Stockman v. Leddy, 55 Colo. 24, 129 Pac. 220, the act is unconstitutional.
The act requires the committee to make a study of the several departments and subdivisions of the state government for the purpose of ascertaining such facts as may be necessary or desirable to enable it to make recommendations for the purpose of securing greater economy and efficiency in the state government. In order to bring this about it is made the duty of the committee to submit reports of its findings and recommendations to the Governor, who shall submit the same to the heads of the departments and subdivisions of the state government, so that such recommendations as are feasible and desirable and do not require legislation, may be put into effect; and lastly, the Governor is required to submit to the next regular session of the General Assembly a report of the findings and recommendations of the committee, together with a statement of its recommendations put into effect, and a statement of such legislation as he considers necessary and desirable to carry out the recommendations of the committee, which require legislative action. In brief, the act imposes upon the committee nothing more than the duty -of making investigations and *51recommendations which will result in a more efficient and economic management of state institutions, and the departments of the state government, and assist the Governor in furnishing the next regular session of the General Assembly with information which will enable it to enact laws for the same purposes. In the performance' of this duty not a single executive function is exercised by the committee. It cannot put any of its recommendations into effect, nor does the act purport to confer upon the commit.ee any executive authority whatever, and hence, from the premise upon which the argument of counsel for plaintiff in error is based, does not violate either of the constitutional provisions invoked.
The Stockman case, however, is relied upon to sustain the contention that the act is unconstitutional. The act in that case was essentially different from The one under consideration. It attempted to confer authority upon a committee which by the Constitution was vested in the executive department of the state.
The judgment of the District Court is affirmed.

Judgment affirmed.

Decision en banc.
Mr. Justice White, Mr. Justice Hill and Mr. Justice Bailey dissent.